DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/20/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the light having been restricted within a predetermined angular range of Claim 2 lines 2-3, the angular range of the light passed through the opening section on one side with respect to the optical axis being smaller than the angular range of the light passed through the opening section on the other side with respect to the optical axis of Claim 3 lines 1-4, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Objections
Claims 1and 3 are objected to because of the following informalities:
Claim 1 line 8 “in other direction” should be --in a second direction--
Claim 3 line 3 “on other side” should be --on another side--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regards to Claim 6, line 4 recites the limitation “the inclined surface is inclined at a non-contact angle with the light passed through the opening section”.  The phrasing “non-contact angle” makes this limitation indefinite since it is unclear as what makes the angle non-contact (as in, what it is not contacting), and how such angle is defined.  Particularly, it is unclear as to whether the inclined surface is inclined such that light passing through the opening section is not directly incident thereupon, whether the inclined surface is inclined at an angle relative to at least a part of light passing through the opening section, and the inclined surface is not in contact with the light guide section, or whether another arrangement is intended.  For the purpose of examination, the examiner understands this limitation such that the inclined surface is inclined such that light passing through the opening section is not directly incident thereupon.  The applicant is encouraged to clarify in the claim language the intended inclination of the inclined surface relative another structural element of the vehicle lamp and/or relative the light emitted by the light source.

Applications filed after March 15th 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krenn et al. (US 2018/0292061).
With regards to Claim 1, Krenn et al. discloses a vehicle lamp comprising: a light source [1] (see paragraph 47 and Figure 1); a light guiding body [2] configured to guide light emitted from the light source [1] (see paragraphs 48 and 49 and Figure 1); and a shade [4] configured to shield surroundings of the light guiding body [2] (see paragraph 62 and Figures 1 and 5), wherein the light guiding body [2] has: a light guide section [3] that is located in front of the light source [2] and that has a dimension in which a dimension in one direction perpendicular to an optical axis of the light emitted from the light source [1] is smaller than a dimension in other direction perpendicular to the optical axis and the one direction (see paragraph 57 and Figures 5 and 6); an incidence section [3a] that is located on a side of the light guide section [3] facing the light source [1] and that is configured to cause the light emitted from the light source [1] to enter the light guide section [3] (see paragraph 49 and Figure 6); and an emission section [2b] that is located on a side of the light guide section [3] opposite to the incidence section [3a] and that is configured to emit the light guided inside of the light guide section [3] to an outside of the light guide section [3] (see paragraph 51 and Figures 5 and 6), wherein the shade [4] has an opening section [4a] through which light that has entered the incidence section [3a] among the light emitted from the light source [1] passes (see paragraph 22), and wherein, at a cross section in the one direction, the optical axis is located at a position offset toward one side in the one direction with respect to a central axis of the light guide section [3] (see paragraphs 57 and 58 and Figure 6).

With regards to Claim 2, Krenn et al. discloses the vehicle lamp as discussed above with regards to Claim 1.
Krenn et al. further discloses among the light radially emitted from the light source [1], only light that has been restricted within a predetermined angular range in the one direction enters the incidence section [3a] (see paragraph 49 and Figure 6).

With regards to Claim 3, Krenn et al. discloses the vehicle lamp as discussed above with regards to Claim 2.
Krenn et al. further discloses an angular range of the light passed through the opening section on one side with respect to the optical axis is smaller than an angular range of the light passed through the opening section on other side with respect to the optical axis (see paragraph 64 and Figure 6).

With regards to Claim 4, Krenn et al. discloses the vehicle lamp as discussed above with regards to Claim 2.
Krenn et al. further discloses the incidence section [3a] has a first incidence surface that is flat in the cross section in the one direction (see Figure 6; incidence surface [3a] is substantially flat).

With regards to Claim 10, Krenn et al. discloses the vehicle lamp as discussed above with regards to Claim 1.
Krenn et al. further discloses a plurality of the light sources [1] are provided next to each other in the other direction (see Figure 1).

With regards to Claim 11, Krenn et al. discloses the vehicle lamp as discussed above with regards to Claim 1.
Krenn et al. further discloses an extension [6] that is located on one side in the one direction with respect to the light guide section [3] and that is configured to cover surroundings of the light guiding body [2] (see paragraph 61 and Figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Krenn et al. (US 2015/0124469) in view of Maeda et al. (US 2014/0151726).
With regards to Claim 6, Krenn et al. discloses the vehicle lamp as discussed above with regards to Claim 4.
Krenn et al. does not disclose the shade has an inclined surface inclined forward from one side and/or other side of the shade with the opening section being interposed therebetween in the cross section in the one direction, and the inclined surface is inclined at a non-contact angle with the light passed through the opening section.
Maeda et al. teaches the shade [16] (see paragraph 30) has an inclined surface inclined forward from one side and/or other side of the shade [16] with the opening section being interposed therebetween in the cross section in the one direction (see Figure 2), and the inclined surface is inclined at a non-contact angle with the light passed through the opening section (see Figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shade of Krenn et al. to include an inclined surface inclined forward from one side and/or other side of the shade with the opening section being interposed therebetween in the cross section in the one direction, and the inclined surface is inclined at a non-contact angle with the light passed through the opening section as taught by Maeda et al.  One would have been motivated to do so in order to align with a shape of the light guide section (see Maeda et al. paragraph 37).

With regards to Claim 9, Krenn et al. discloses the vehicle lamp as discussed above with regards to Claim 8.
Krenn et al. does not disclose the opening section and the incidence section have shapes that match with each other.
Maeda et al. teaches the opening section and the incidence section have shapes that match with each other (see paragraph 37 and Figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the opening section and incidence section of Krenn et al. to include shapes that match with each other as taught by Maeda et al.  One would have been motivated to do so in order to align with a shape of the light guide section (see Maeda et al. paragraph 37).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Krenn et al. (US 2015/0124469) in view of Schug (US 2012/0026746).
With regards to Claim 7, Krenn et al. discloses the vehicle lamp as discussed above with regards to Claim 1.
Krenn et al. does not disclose the opening section is located between the light source and the incidence section.
Schug teaches the opening section [30] is located between the light source [2] and the incidence section (comprising the light-incident surface of light guide section [40], see paragraph 45 and Figure 2a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the opening section of Krenn et al. to be located between the light source and the incidence section as taught by Schug.  One would have been motivated to do so in order to direct light emitted by the light source into the light guide section (see Schug paragraph 45).

With regards to Claim 8, Krenn et al. discloses the vehicle lamp as discussed above with regards to Claim 1.
Krenn et al. does not disclose the incidence section is located inside the opening section.
Schug teaches the incidence section (comprising the light input surface of light guide section [4], see paragraph 45 and Figure 2a) is located inside the opening section [30] (see paragraph 45 and Figure 2a).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the incidence section of Krenn et al. to be located inside the opening section as taught by Schug.  One would have been motivated to do so in order to direct light emitted by the light source into the light guide section (see Schug paragraph 45).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With regards to Claim 5, the prior art of record fails to disclose or fairly suggest the incidence section has a second incidence surface inclined forward from one side and/or other side with respect to the first incidence surface in the cross section in the one direction, in combination with the required limitations of the claims from which Claim 5 depends.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the prior art discussed in this action, the applicant is directed to form 892, and particularly the references Bak (US 2021/0348735), which discloses at least a vehicle lamp including a light source, light guide section, and shade, Renaud (US 2021/0348732), which discloses at least a vehicle lamp including a light source, light guide section, and shade, the incident surface having an inclined section, Zozgornik (US 2020/0191356), which discloses a vehicle lamp including a light source, a light guide section, a shade, and an extension section, Zhang (US 2020/0132268), which discloses a vehicle lamp including a light source, a light guide section, a shade, and an extension section, Springer (US 2019/0338930), which discloses a vehicle lamp including a light source, a light guide section, and a shade, Taudt (US 2018/029061), which discloses a vehicle lamp including a light source, a light guide section, a shade, and an extension section, and Tai (US 2017/0009952), which discloses a vehicle lamp including a light source, a light guide section, and a shade.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761. The examiner can normally be reached M-F 9a.m. - 4p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN KRYUKOVA/Examiner, Art Unit 2875